Detailed Action 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
IDS
The information disclosure statement (IDS) submitted on December 19, 2018 is being considered by the Examiner.
Drawing
The drawing filed on December 19, 2018 is accepted by the Examiner. 
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowance
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: 
Donlin et al. (U.S. Patent No. 7,788,625, hereon Donlin) discloses techniques to pre-characterize a variety of prototype system designs. The prototype system designs can be defined at one or more levels of abstraction. The prototype designs are characterized using one or more electronic design automation tools to generate pre-characterization data. Pre-characterization data and associated prototype designs are used either directly or indirectly in the system level design process (see Dolin, Abstract). However, Dolin does not utilize a workload (like generating a caseload, load or volume Dolin, column 2, lines 51-64). This is the state of the art. 
In reference to claim 1: the instant claim is allowed because the closest prior art, Dolin or any of the references considered alone or in combination fails to anticipate or render obvious "a method of verifying the performance of a design of a processor” including the steps (or comprising) “…determining one or more constraints that can cause behavioral changes to the design of the processor; combining the determined characteristics and the determined one or more constraints to generate one or more example constraints; testing the one or more example constraints in one or more example performance tests; and generating one or more performance benchmarks for the performance base test and the one or more example performance tests" in combination with the rest of the claim limitations as claimed and defined by the Applicants. 
In reference to claims 8 and 15: the instant claims are directed to a computer program product and a system for verifying the performance of a design of a processor include similar allowable subject matter as the method claim noted above. 
The remaining claims depend on their respective base claims and include further limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Sample et al. (U.S Patent No. 5,841,967) discloses method and apparatus for design verification using emulation and simulation. 
Hyduke et al. (U.S. PAP 2005/0081170) discloses method and apparatus for accelerating the verification of application specific integrated circuit designs. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214.  The examiner can normally be reached on M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/ELIAS DESTA/
Primary Examiner, Art Unit 2857